REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
This application is allowed because the previous rejections were reversed for the reasons stated in the Board Decision of 2/10/2021. Examiner supplements the record to comment.
Applicant filed a terminal disclaimer (11/6/2018) which mooted the double patenting rejection of Final 9/6/2018, and appealed the obviousness and judicial exception rejections.
With respect to the obviousness rejections, the board found that “We concur with the Examiner that Bonnell generally teaches software monitoring the count [of] users of a device. Further, we find that Koretz discusses storage services and a directory server. However, we do not find the Examiner has shown that Koretz teaches the directory service farms are associated with the content farms…” (Decision, pg. 9, internal citations omitted) While Examiner notes that the same reference is cited for both elements, and therefore their “association” (The Office takes the broadest reasonable interpretation of claim terms. Association encompasses “any relationship.”) should be self-evident from the fact that they exist in the same system, Examiner thinks that the record is sufficiently complete so that any reviewing body can appropriately analyze the relevant issues, so Examiner need not comment further.
Not so with the judicial exception issue. Examiner’s primary purpose is to apply Office procedure, and Examiner is bound by the reasoning of the Board and withdraws the rejection. However, Examiner’s secondary purpose is to help Applicant find patentable, which inherently requires eligible subject matter. Because Examiner has a suggestion for Applicant and because the reasoning for that suggestion requires reference to the Board’s decision, and further because Examiner wishes to supplement the record for further review, Examiner supplements the record.

Examiner construed this claim as an abstract idea. The Board agreed, stating “We agree with the Examiner that the steps of receiving a count, aggregating the count, and providing an alert [due to] a threshold, in each of independent claims 21, 28 and 34 are reciting steps of collecting data and analyzing the data, and as such are similar to concepts held to be abstract by our reviewing court in Electric Power Group v. Alstom.” (Decision, pg. 7) Examiner further asserts now that the claims are also directed to the mathematical act of adding, but given the Board upheld Examiner on the abstraction the issue is moot.
Applicant responded to Examiner’s rejection by citing Spec, paras. 11-12, and arguing that the claims are drawn to a practical application because they are “drawn toward specific improvements to the monitoring and operation of a distributed computing system.” (Appeal Brief, 2/11/2019, pgs. 11-12) Examiner responded on two grounds, first that the claims are not plausibly an improvement, and second that Spec, paras. 11-12 are not commensurate with the scope of the claims. (Examiner’s Answer, 4/30/2019, pgs. 5-6) Applicant incorrectly stated in Reply (Reply Brief, 7/1/2019, pgs. 5-6) that “[Examiner’s] Answer provides no response to [the practical application argument] whatsoever and makes no effort to worth within the framework of Step 2A of the 2019 Revised Guidance.” The Board agreed (Decision, pg. 7; “Specifically, the Examiner Final, 9/6/2018, though Examiner notes the rejection dates back to the Non-Final 3/28/2018) there was no 2019 guidance which placed Practical Application as its own analysis step. There was no Step 2A when Examiner wrote the rejection, so it is unsurprising that Examiner made no findings with respect to Step 2A, but Examiner did make findings with respect to the practical application question under the previous “significantly more” analysis. In other words, while Examiner responded to the argued complaint under the 2018 standards, Examiner was not allowed to reconfigure his rejection during Appeal and therefore obviously could not comply with a factual finding guidance/procedure that was not in existence at the time Examiner wrote the action Applicant complains of. Examiner questions the ex post facto nature of asserting error in Examiner’s action (which is the function of an Appeal) by applying postdating standards, but that issue is irrelevant in light of the Board reversing the rejection.
The Board holds that “Thus, the claim recites a specific order and arrangement of jobs (software) to collect counts of users on respective content farms and directory farms associated with the content farms and is used to generate an alert based upon the count. Appellant’s Specification identifies that the farms are ‘a collection of computer servers maintained to accomplish server needs beyond the capability of one machine (Spec, para. 13). Further, Appellant’s Specification identifies that this information is important to make strategic decisions to utilize resources efficiently (Spec, para. 10-11). Thus, we concur with Appellant that these limitations recite a practical application of the abstract idea as they represent an ordered combination of steps that are rooted in computer technology (monitoring the capacity of a Decision, pg. 8)
This statement does not identify which “problem specifically arising in computer technology” is “overcome.” Neither does Applicant’s previous arguments. Was the problem that software that could count the number of uses was beyond the enabled ability of the art? The Board’s holding with respect to obviousness finds differently; Examiner notes the specification provides no independently enabling teaching (see Answer, pgs. 5-7); and math was part of the abstract idea (Prong Two analysis is directed to “other elements” beyond the ineligible subject matter). Was the problem that information could not be communicated over a network? That seems provably false and similarly unenabled by the instant specification. There appear to be only two plausible advantages. Either it is the Board’s statement that “this information is important to make strategic decisions to utilize resources efficiently (Spec, para. 10-11)” or it is Applicant’s citation to Spec, para. 11-12 which reads in part that “conventional systems have not been able to report data real-time, typically resulting, for example, in a large lag until operations engineers can execute a query.”
Examiner agrees that an improvement to the speed of data reporting is clearly an improvement to a computer and therefore falls under a practical application exception to ineligible subject matter. However, the practical application that the information is important to make strategic decisions escapes Examiner. Applicant himself admits this information preexisted, simply that it was delivered slower, so it cannot be that this application asserts that it “specifically improves” a response or “overcomes” a problem merely by generating the information. It may be that this application solves a problem by using the information more intelligently. Examiner agrees that putting information to more intelligent use to make “improved” strategic configuration MPEP 2106.04(d)(1), “Specifically, the ‘improvements’ analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity.”) the Office would view even conventional solving (such as “stand up new farms” to handle the increased load that the specification posits, see Spec, para. 21) to be a practical application. Examiner notes that merely “putting the information to use” would not appear to be enough for the courts, as conventional post-solution activity is insufficient to render a claim eligible, see Parker v. Flook, 437 US 584, 590 (i.e. Examiner asserts that abstractly- gathered and generated information that is used for conventional problem solving is not eligible subject matter because conventional post-solution acts do not grant eligibility to otherwise ineligible subject matter).
But neither of these features are claimed features. The claim does not require real-time data collection. Nor does the claim actually put the information to use to solve an issue. It seems to Examiner that if the problem was that server farms were at overcapacity, a solution to that problem is not had until one relieves the capacity issue. Analogously, if a room is overcrowded and is a fire hazard, it does not solve the problem to task someone to constantly monitor the number of people in the room, nor to count the number, nor to report the number surpassing the safety threshold to someone with authority to solve the issue. The problem is only solved when the person with authority uses the authority to solve the problem by, e.g., providing more gathering space to stabilize the system. Knowing that there is a fire hazard doesn’t protect anything unless something is done to alleviate the hazard.
Brief, pg. 11-12 was to cite Spec, paras. 11-12 and state “Appellants submit the claims, as a whole, are directed to a practical application. The claims are drawn toward specific improvements to the monitoring and operation of a distributed computing system.” But virtually none of paras. 11-12 are incorporated into the claims. Consequently, it is unclear to Examiner how any of the statements put forth in the Briefs or Decision have any nexus to improving a computer or solving a problem when the claim does not dictate that any recuperative action be taken at all, let alone detailing a situation where an unconventional recuperative situation occurs. It would be one thing if the claims required gathering data more quickly, so that the quicker response could be thrown into relief against a conventional system that does not divert the problem in time. Or it would at least be an argument under the Office’s view of the practical application test that the claim implements a conventional strategic solution when it actually implements a solution as opposed to merely positing information transfer which may be useful in a solution at some point down the line. But MPEP 2106.04(d)(1) is informative that “[I]f the specification explicitly sets forth an improvement but in a conclusory manner (i.e. a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill the in the art) the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement.” (Emphasis Examiner’s)
In Examiner’s view, it cannot be that the claims improve responsive monitoring, as they do not have any time limitation that solves that alleged problem. It cannot be that the claims allow 13/314235 now issued as Pat. 9,766,941), though Examiner was also concerned about judicial exceptions there. Those claims at least had limitations that required conventional solutions to capacity be presented to an administrator, which was at least a borderline case because it implied (though not commanded) recuperative action would follow. The instant claims removed that limitation, which is part of the reason Examiner maintained the rejection through appeal here. (See Answer, pg. 10)
Although Examiner could file a second non-final updating the rejection with now-current 2020 Guidance standards, the Office generally gives Applicant the benefit of a successful appeal. Further, Examiner recognizes that judicial exceptions are a shifting standard in law, and the Office is not the final word (or even entitled to deference) on the issue anyway. Examiner is correctly bound by the Board’s decision, withdraws the rejections, and allows the claims. The above is, in part, to supplement the record for any future considerations.
But further Examiner highlights the above to suggest to Applicant that they promulgate a claim set that includes, at a minimum, limitations that effectuate either the “real-time” alleged improvement of Spec, para. 11 (“Conventional systems have not been able to report data real-time, typically resulting, for example, in a large lag until operations engineers can execute a query.”) or limitations that actually require a “strategic” (Spec, para. 11) recuperative action actually occur. Regardless of whether Examiner erred with respect to the 2019 Guidance or Spec, paras. 10-13), which is the basis of what Applicant and the Board have done in the foregoing appeal. Following the Board’s holding it is the position of the Office that the instant claims are sufficient to meet the requirements of Section 101. That does not mean, given that there is no deference on the issue, that the claims cannot be made even more protected against 101 attacks. Especially so given that the Board has already held that the current scope is non-obvious - additional limitations would necessarily only be more non-obvious than the current scope.
All claims are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449